Citation Nr: 0814356	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left ankle joint, with a history of left tibia/fibula 
fracture, left peroneal and sural neuropathy, and 
osteomyelitis, currently evaluated as 10 percent disabling.

2.  Service connection for low back disability as secondary 
to the service-connected left lower extremity disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
April 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran's service-connected left lower extremity 
disability is manifested by pain and functional loss that 
equates to no more than moderate limitation of motion.

2.  A low back disability has not been caused or made worse 
by service-connected left lower extremity disability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for service-connected left lower extremity disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002);  38 
C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2007).

2.  The veteran's low back disability is not proximately due 
to or the result of his service-connected left lower 
extremity disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.102, 3.310 (2007); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004, November 2004, November 2005, and September 
2006.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOC's) reporting the results of its reviews of 
each issue and the text of the relevant portions of the VA 
regulations.  Further, a September 2006 letter to the veteran 
apprised him of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO made efforts to obtain 
the veteran's service medical records (SMRs), and VA and 
private medical records, and secured examinations in 
furtherance of his claim.  Regarding the veteran's service 
medical records, the Board notes that his records are 
unavailable and presumed destroyed in a 1973 fire at the 
National Personnel Records Center.  As such, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule are heightened.  Milostan v. Brown, 
4 Vet App. 250, 252 (1993); citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

In this case, the RO resolved reasonable doubt in the 
veteran's favor, and awarded service connection for left 
peroneal and sural neuropathy with history of fracture of 
tibia and fibula and osteomyelitis, by way of an October 1999 
rating decision.  At issue now is an increased rating for 
this disability, and service connection for a low back 
disability caused or aggravated by the service-connected left 
lower extremity disability; neither of which require 
examination of the service medical records in order to 
adjudicate.  VA has no duty to inform or assist that was 
unmet.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed by that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his lower extremity disability had on 
his daily life and occupational activities at both the 
October 2004, and August 2006 VA examinations performed in 
association with this claim.  The Board finds that the 
responses to the questioning at the October 2004, and August 
2006 examinations regarding the situations that give the 
veteran the greatest difficulty in his daily life show that 
the veteran had actual knowledge that medical and lay 
evidence was required to show an increase in severity, 
including the impact on his daily life.  

Letters to the veteran dated in September 2004 and September 
2006, provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
ratings schedule is the sole mechanism by which a veteran can 
be rated, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  The veteran was made 
aware of this.  In addition, these letters provided notice to 
the veteran of the types of evidence, both medical and lay, 
that could be submitted in support of his claim.  In light of 
the foregoing, the Board finds that, while the notice 
requirements of Vazquez-Flores were not met as contemplated 
by the Court, the administrative appeal process provided the 
veteran with notice of the specific rating criteria, and it 
is apparent from the record that he understood those things 
relative to a claim for increase as contemplated by the 
Vazquez-Flores Court.  Consequently, a remand is not now 
required to furnish additional notice.  

Increased rating

The veteran contends that his current left lower extremity 
disability, the residual of an August 1955 compound fracture 
of his distal tibia/fibula, has increased in severity.

The veteran was afforded a VA examination in October 2004, 
which described the history of the veteran's injury, noting 
that in August 1955, while stationed in Germany, the 
veteran's leg was crushed when it was run over by an 
ammunition truck.  The veteran reported that he had multiple 
hospitalizations in Germany for a fracture of his left tibia 
and fibula with a wound infection.  The examiner noted a 
history of osteomyelitis, and noted that the last active 
infection was in 1955, and the last hospitalization for 
osteomyelitis was also in 1955.  The examiner noted 
inflammation, swelling, and tenderness of the left lower leg, 
but reported no heat or redness.  The examiner also noted 
pain at the left anterior ankle but stated that this 
condition did not affect the motion of a joint. 

On examination, the examiner noted no evidence of leg 
shortening, no bone or joint abnormality, and reported no 
functional limitation on standing or walking and no 
ankylosis.  Range of motion testing of the left ankle 
revealed dorsiflexion zero to zero degrees, pain beginning at 
zero degrees and ending at zero degrees, and noted no 
additional limitation of motion on repetitive use.  Plantar 
flexion was zero to 40 with pain beginning at 40 degrees and 
ending at 40 degrees, and the examiner noted no additional 
limitation of motion on repetitive use.

An x-ray taken in October 2004 of the tibia and fibula 
demonstrated old healed fractures in the distal tibia and 
fibula, but noted no acute fracture or localized destruction, 
and the impression provided was that the veteran had old 
healed fractures.  An x-ray of the left ankle demonstrated 
marginal sclerosis and small spurs consistent with 
degenerative arthritis of the left ankle, and stated that a 
small spur was noted from the plantar aspect of the 
calcaneum.  The diagnosis was healed fractures of the left 
tibia and fibula; degenerative joint disease of the left 
ankle, and a left heel spur.  The examiner noted that there 
was a significant effect on occupational activities with 
decreased mobility and pain.

The veteran was afforded another VA examination in August 
2006, at which point the veteran reported a painful left 
ankle, noting that the pain was rather constant and varied 
between 7 and 8/10 in intensity.  The veteran reported that 
he did not use any ankle brace, and more recently had begun 
using a crutch.  He reported no instability and noted that 
repetitive use increased the pain in his ankle and his 
walking was affected.  He reported no history of flare-ups 
but noted that he took Tramadol.

On examination, the examiner noted that the left leg revealed 
that alignment was normal and there was very small atrophy of 
the left calf, but that the skin was healthy all around, and 
there was a small puncture wound like a scar on the medial 
side of the ankle, and no tenderness over the leg or the 
ankle.  Range of active and passive motion of the ankle 
revealed extension to 15 degrees without any pain, flexion to 
25 degrees also without pain, and inversion was 10 degrees 
with complaints of pain, and eversion was 5 degrees.  Power 
against resistance was 4+/5 with complaint of pain, and 
sensation to monofilament touch along ankle and foot was 
present.  Regarding neurological symptoms, the examiner 
specifically stated that there was no evidence of sural 
neuropathy, and noted that both lower limbs were negative for 
any neurological deficiency, and stated that there was half 
an inch shortening of the right lower limb as compared to the 
left.  There was no muscle atrophy and deep tendon reflexes 
were equal bilaterally, leg alignment was normal, and 
sensation to pinprick and light touch at all dermatomes was 
equal on both sides.

X-rays taken at the time of the examination revealed a healed 
fracture of the distal tibia and fibula in excellent 
position, with very mild arthritic changes of the ankle 
joint.  The examiner diagnosed the veteran with a healed 
fracture of the distal tibia and fibula on the left in 
excellent alignment, and minimal degenerative arthritis of 
the ankle with minor limitation of motion.  The examiner 
noted no additional limitation of motion of the left ankle 
due to pain, fatigue, weakness or lack of endurance on 
repetitive use.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca  
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above in the VA examinations provided 
in October 2004 and August 2006, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the veteran's 
left ankle.

For historical purposes, the Board notes that by way of a 
November 1999 rating decision, the veteran was granted 
service connection with a noncompensable evaluation for left 
peroneal and sural neuropathy with a history of fracture of 
the tibia and fibula and osteomyelitis; and was initially 
rated under diagnostic code 8522, which pertains to 
impairment of the musculocutaneous nerve (superficial 
peroneal) and governs disabilities with manifestations such 
as weakened eversion of the foot.  In September 2004, the 
veteran filed a claim for an increased rating for his left 
ankle disability, and by way of a January 2005 rating 
decision, the RO increased the veteran's disability to 10 
percent disabling, effective September 9, 2004, under 
diagnostic code 5262, based on a finding of degenerative 
joint disease in the left ankle.  Further, after considering 
staged ratings, as will be explained below, the Board finds 
that an evaluation higher than the currently assigned 10 
percent is not warranted at any point during the period in 
question.  Hart, supra.

The veteran's left lower extremity disability was initially 
rated utilizing diagnostic code 8522, which contemplates 
impairment of the musculocutaneous nerve (superficial 
peroneal) and governs disabilities with manifestations such 
as weakened eversion of the foot.  Diagnostic code 8522 
provides a 20 percent rating for severe incomplete paralysis 
and a 30 percent rating for complete paralysis.  A zero 
percent rating is warranted for mild incomplete paralysis, 
and a 10 percent rating is warranted for moderate incomplete 
paralysis.

The veteran's left lower extremity disability is currently 
rated at 10 percent disabling utilizing the rating criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment 
of the tibia and fibula, or malunion of the tibia and fibula 
with loose motion, requiring the wearing of a brace.  Under 
Diagnostic Code 5262, a 10 percent rating is for application 
when there is slight knee or ankle disability.  A 20 percent 
rating is for application when there is moderate knee or 
ankle disability, and a 30 percent rating is for application 
when there is marked knee or ankle disability.

Although the veteran's left ankle disability has been 
previously rated under diagnostic code 8522, and under code 
5262, these codes are no longer appropriate for rating the 
veteran's disability.  Specifically, as noted by the most 
recent August 2006 examination, both lower limbs were 
negative for any neurological deficiency; and as the examiner 
explained, deep tendon reflexes were equal bilaterally and 
sensation to pinprick and light touch at all dermatomes were 
equal on both sides.  Further, it is also not appropriate to 
rate the veteran under diagnostic Code 5262, impairment of 
the tibia and fibula, or malunion of the tibia and fibula 
with loose motion, requiring the wearing of a brace, because 
x-rays taken at the time of the August 2006 examination 
revealed a healed fracture of the distal tibia and fibula on 
the left with excellent alignment, thereby confirming that 
there is no malunion of the tibia or fibula.

In this case, the Board finds that the veteran's left ankle 
disability which involves degenerative arthritis of the ankle 
joint, is most appropriately evaluated utilizing Diagnostic 
Code 5003, which, in turn, calls for rating the degenerative 
arthritis on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed.  

Here, limitation of motion of the ankle is evaluated 
utilizing diagnostic code 5271.  Under diagnostic code 5271, 
a 10 percent rating is for application when there is moderate 
limitation of motion, and a 20 percent rating, the highest 
available under Diagnostic Code 5271, is for application when 
there is marked limitation of motion of the ankle.  The Board 
notes that normal range of motion of the ankle is measured as 
0-20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion.  38 C.F.R. § 4.71 (Plate II) (2007).

In this case, after evaluating the veteran's range of motion 
testing conducted at both his October 2004 and August 2006 
examinations, the Board finds that a higher 20 percent 
evaluation based on limitation of motion is not warranted.  
Specifically, regarding dorsiflexion, the August 2006 
examiner noted extension/dorsiflexion to 15 degrees (only 5 
degrees less than full range of motion), and plantar flexion 
on the October 2004 examination was noted to be to 40 degrees 
(again only 5 degrees short of full range of motion); 
however, the August 2006 examination showed plantar flexion 
to 25 degrees.  Here, the Board finds that despite the August 
2006 examination noting plantar flexion to 25 degrees, this 
is still greater than half the range of motion, and coupled 
with the finding of dorsiflexion only 5 degrees less than 
full, and the August 2006 examiner's diagnosis of minimal 
degenerative arthritis with only minor limitation of motion, 
the Board finds that the veteran's left ankle range of motion 
does not equate to marked limitation of motion, but rather to 
no worse than moderate limitation of motion, as contemplated 
by a 10 percent rating.  With regard to the effect of pain on 
function, the August 2006 examiner specifically noted that 
there was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance.  Consequently, there 
is no suggestion that the pain causes functional losses that 
equates to greater limitation of motion.  Therefore, a 
higher, 20 percent rating under this diagnostic code is not 
warranted.

Additionally, as the veteran retains range of motion of the 
left ankle and ankylosis has not been evidenced in the 
record, a higher rating is not warranted for ankylosis of the 
left ankle.  See 38 C.F.R. § 4.71a (Diagnostic Code 5270).  
Also, while the veteran has some shortening of the right leg, 
the 1/2 inch discrepancy is not enough to award a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275, which 
requires at least a 11/4-inch shortening before a compensable 
rating may be assigned.  Moreover, there is no indication 
that the shortening of the right leg is at all related to the 
service-connected left lower extremity disability.



Service connection

The veteran contends that his low back pain with sciatica was 
caused by his service-connected left lower leg disability, 
specifically, his arthritis of the left ankle joint.  In an 
August 2004 letter, by M.F., M.D., the veteran reported that 
he had an injury to the left lower leg with a compound 
fracture while in the Army, and noted that over the years, he 
had walked with a limp secondary to that injury.  He noted 
that he sprained his right ankle on a couple of occasions, 
and subsequently developed increasing back discomfort with 
symptoms of sciatica.  The veteran attributes the back and 
sciatica discomfort to the fact that with the prior injury to 
the left leg, he made undo compensation to the right ankle 
sprain, and believed that a lot of the problems he had 
recently were related to his initial injury to the left lower 
leg.

A January 2004 MRI of the lumbar spine by J.C., M.D., noted a 
clinical history of back pain with radicular symptoms and 
gave an impression of L4-5 disc bulge with a moderate spinal 
stenosis and mild spondylotic changes at L2-3 and to a lesser 
extent at L3-4.

The veteran was afforded a VA spine examination in October 
2004, which noted that the veteran developed low back pain 
with sciatica, which progressively worsened over the previous 
year.  The veteran reported no history of trauma to the 
spine, and no history of hospitalization or surgery, and 
noted mild decreased motion and mild stiffness in the lower 
back.  The veteran also reported severe pain in the low back, 
stating that it was constant and radiated down the left leg 
to the ankle.  The examiner noted no abnormal spinal contours 
and no ankylosis, and noted flexion from zero to 85 degrees 
and extension from zero to 25 degrees.  An x-ray of the spine 
taken at the time of the examination demonstrated spurs from 
the upper and mid lumbar spine consistent with spondylosis, 
and noted no significant disk space narrowing.

Regarding etiology of the veteran's spine disability, the 
examiner opined that his lumbar spine disability was not 
related to or caused by his service-connected lower leg 
condition, explaining that the veteran's left lower leg 
condition did not cause a leg length discrepancy and that 
there was no other condition of the left lower extremity that 
had been shown in the medical literature to cause 
degenerative changes of the lumbar spine such as seen in this 
veteran.

A November 2005 letter from M.F., M.D., noted the over the 
past year, the veteran had some problems with left sciatica, 
and noted that he had a fall with a sprain to his right ankle 
in the fall of 2004.  The examiner noted that the veteran 
subsequently developed the sciatica discomfort and continued 
discomfort in the left leg, and noted that he attributed the 
sprain in the ankle to the fact that his left leg did not 
support him as well.  Dr. F. noted that an examination of the 
veteran's left lower extremity showed decreased range of 
motion at the ankle, especially for dorsiflexion, and 
internal/external rotation, and noted post surgical scarring.  
Dr. F. opined that the veteran's sciatica could certainly 
stem from long-term chronic difficulties with the left lower 
extremity secondary to the compound fracture, noting that the 
veteran certainly did favor that leg and walked with a limp 
secondary to the restricted motion in the ankle.

A memorandum dated in February 2006 from K.B., a nurse 
practitioner, noted that the veteran's lumbar spine condition 
was not caused by or the result of his service-connected left 
leg fracture, explaining that there was no medical literature 
that supports the notion that an altered or limping gait 
causes sciatica, noting that the medical literature addresses 
the following known etiologies of sciatica:  compression, 
transaction, nerve ischemia/infarct, radiation-induced 
injury, inflammation and degeneration.

The veteran was afforded another VA examination in August 
2006, and which point he reported that his lower back had 
become painful, noting that he could not sit properly because 
of his back condition, and stated that sometimes he used a 
walker or a cane, but no back brace.  The veteran reported 
that his activities of daily living were limited as he could 
not bend or lift, and noted no history or episode of acute 
excruciating pain in the last 12 months, and reported that 
repetitive motion increased the pain without additional loss 
of motion, and that the pain sometimes radiated into the 
bilateral buttocks, especially when he was sitting.  

On examination, the examiner diagnosed the veteran with 
degenerative arthritis of the lumbar spine with some 
limitation of motion but no evidence of sciatic neuropathy or 
sural neuropathy.  The examiner opined that the veteran's 
complaint of low back condition was unrelated to his service 
connected left leg fracture, explaining that the healing of 
the fracture had been excellent, both in alignment and in 
remodeling.  Moreover, his complaint of back pain started 
very much later in his life, which was quite consistent with 
associated degenerative disk disease of the lumbar spine 
which began gradually.

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

Here, the record contains several opinions regarding the 
etiology of the veteran's low back disability, specifically, 
whether or not his symptoms of sciatic neuropathy (as 
diagnosed by the October 2004 examiner) and degenerative 
arthritis, were related to his service-connected left leg 
disability.  The October 2004 VA examiner opined that the 
veteran's lumbar spine disability was not related to or 
caused by his service-connected lower leg condition 
(referring to the residuals of his fractured tibia-fibula), 
explaining that the veteran's left lower leg condition did 
not cause a leg length discrepancy and that there was no 
other condition of the left lower extremity that had been 
shown in the medical literature to cause degenerative changes 
of the lumbar spine such as seen in this veteran.  Further 
supporting the conclusion of the October 2004 examiner, the 
August 2006 examiner opined that the veteran's complaints of 
a low back disability were unrelated to his service-connected 
left leg fracture, explaining that the healing of the 
fracture had been excellent, both in alignment and in 
remodeling.  Moreover, the examiner noted that his complaint 
of back pain started very much later in his life, which was 
quite consistent with associated degenerative disk disease of 
the lumbar spine which began gradually.  The Board finds 
these opinions persuasive.

The record contains a medical opinion dated in February 2006, 
discussing whether or not there was any relationship between 
the veteran's service-connected left leg fracture and 
sciatica.  Specifically, the clinician opined that veteran's 
lumbar spine condition was not caused by or the result of his 
service-connected left leg fracture, explaining that there 
was no medical literature that supported the notion that an 
altered or limping gait caused sciatica, noting that the 
medical literature addressed the following known etiologies 
of sciatica including:  compression, transaction, nerve 
ischemia/infarct, radiation-induced injury, inflammation and 
degeneration-polyneuropathies; none of which the veteran 
experienced.  The record also contains a November 2005 
medical opinion from Dr. F. opining that the veteran's 
sciatica could certainly stem from long-term chronic 
difficulties with the left lower extremity secondary to the 
compound fracture, noting that the veteran certainly did 
favor that leg and walked with a limp secondary to the 
restricted motion in the ankle.  However, the Board is not 
persuaded by Dr. F.'s opinion because he failed to provide 
any clinical data or other rationale to support his opinion 
that the veteran's sciatica "could certainly" stem from his 
left lower extremity compound fracture; nor is there anything 
in the record that would give it substance.  Without any sort 
of rationale for his assertion, the Board does not find that 
Dr. F.'s opinion is entitled to much probative weight.  See 
Prejean v. West, 13 Vet. App. 444, 448-499 (2000)(the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).  
Further, by using the term "could," without supporting 
rationale, Dr. F.'s opinion is too speculative to provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Contrary to Dr. 
F.'s opinion, the February 2006 clinician offered a thorough, 
detailed explanation, supported by clinical data, as to why 
she did not find that the veteran's sciatica was caused by or 
the result of his service-connected left leg fracture.  
Specifically, she noted that no medical literature supported 
the notion that an altered gait or limp caused sciatica, and 
expounded on the various causes of sciatica, none of which 
the veteran experiences as a result of his left leg 
disability.  Additionally, another VA examiner has noted the 
absence of back complaint for many years, presumably years 
during which the veteran's leg was bothersome and during 
which altered mechanics, if there were any, would have begun 
to cause back pain.  Such explanation give substance to the 
opinion, which the Board in turn gives greater evidentiary 
weight.

In sum, after considering all the evidence of record, the 
Board finds that the veteran is not entitled to service 
connection on a secondary basis for his lower back 
disability, which includes degenerative arthritis, and at one 
point, symptoms of sciatic neuropathy.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for arthritis of the left 
ankle joint, with a history of left tibia/fibula fracture, 
left peroneal and sural neuropathy, and osteomyelitis, 
currently evaluated as 10 percent disabling, is denied.

Service connection for a low back disability as secondary to 
the service-connected left lower extremity disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


